DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, line 12, claim limitation “the progress that each user has made” is vague and indefinite. 

3.	Claim 18 recites the limitation "the step of confirming a user profile” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 2, 4, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens et al. (US 7,298,258) in view of Gross (US 9,726,750).
Regarding claims 1 and 9, Hudgens et al. discloses a system (fig. 1) for obtaining training and certification for work on a construction site (training and certifications being stored by a monitoring system)(fig. 1 number 10 and col. 5 lines 4-16) and comprising: a central repository (the monitory system storing personal information and/or database 72) for content (fig. 1 number 10, col. 5 lines 15-16 and col. 8 lines 8-18); a computer for processing the content (col. 7 lines 45-58); a tracking system to track the content (col. 3 lines 20-29); a tracking system to track a progress of each user (col. 1 line 64 through col. 2 line 13 and col. 3 lines 20-29), the tracking system utilizing at least one microprocessor (col. 7 lines 45-58) ; and a tracking system for tracking a location of each user (col. 1 line 64 through col. 2 line 13 and col. 3 lines 20-29), wherein the system tracks the location of each user (col. 1 line 64 through col. 2 line 13 and col. 3 lines 20-29), the progress that each user has made (personal information may be uniquely associated with one or more groups of persons having a common attribute such as trade, qualification, experience or any other attribute as indicated by the personal information) (col. 5 lines 11-16)  and/or (when a person receives new training or is permitted access to one or more of the sectors 14-22 once prohibited, this new information may be stored in the memory, as such, when the person enters a newly authorized sector 14-22, the newly stored information indicates the person now has the appropriate clearance)(col. 6 lines 41-53) and notifies (periodically reporting) whether the user is authorized to work on the site or in a particular location in the site (col. 3 lines 13-25).   Hudgens 

Regarding claim 2, Hudgens et al. discloses the central repository is a content server (fig. 1 number 10 and col. 3 lines 20-29 and col. 7 lines 45-58);.

Regarding claim 4, Hudgens et al.  discloses the tracking system to track the location of the user comprises at least one WIFI system to track the location of the user (col. 43  lines 60 through col. 4 line 23).
Regarding claim 5, Hudgens et al.  discloses the tracking system comprises at least three WIFI emitters (personnel with hard hats electronic circuitry)(fig. 1 number 26 and abstract) and at least one mobile WIFI receiver (sensors)(fig. 1 number 28) , wherein the at least three WIFI emitters and the at least one WIFI receiver are all in communication with each other and with the system (col. 43  lines 60 through col. 4 line 23).



Regarding claim 8, Hudgens et al.  discloses at least one database server (monitory system) having at least one database (fig. 1 number 72) (col. 8 lines 61 through col. 9 line 9) configured to track and chart the progress of the user with respect to safety training (col. 9 lines 45 through col. 10 line 12).

7.	Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens et al. (US 7,298,258) in view of Gross (US 9,726,750) as applied to claim 1 above and in further view of Puzio et al. (US 2005/0110639)(applicant’s IDS).
Regarding claim 3, the combination of Hudgens et al. and Gross differs from claim 3 of the present invention in that they do not explicit disclose the display is a screen to display the content to be reviewed by the user.  Puzio et al. teaches a wireless asset monitoring and security system (abstract) in an industrial job site (P:0012),  where a remote user device 26 controls a master control  device 12 via an asset monitoring system with web-enabled functionality (P:0045).  The web site may graphically display a job site inventory as well as the current status and location of users and assets 14 (P:0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Hudgens et al. and Gross with the display is a screen to display the content to be reviewed by the user in order for a manager at the construction site to use a mobile device to remotely view the work site and the locations of his workers, as taught by Puzio et al..


Regarding claim 10, Hudgens et al.  discloses the monitoring system comprises at least one application server having at least one microprocessor (processor) (col. 7 lines 45-58) configured to selectively feed (i.e. a warning message to a person not wearing a hat) content to a user (col. 7 lines 39-43), at least one content server having a microprocessor configured to serve content to the user (col. 7 lines 39-43),   at least one database server having a microprocessor configured to track the progress of the user (col. 7 lines 39-43) , the location of the user (col. 1 line 64 through col. 2 line 13,  col. 3 lines 20-29 and col. 7 lines 39-43).  Hudgens et al. differs from claim 10 of the present invention in that it does not explicit disclose the viewing of the content of the user, a mobile phone having at least one microprocessor, and at least one transceiver, said mobile phone being in communication with said at least one application server to relay information to said at least one application server to indicate the progress of the user.  Gross teaches a system for tracking and displaying personnel location in a graphical model (title, abstract and col. 12, claim 1, lines 54-through col. 13 line 12). Puzio et al. teaches a remote device and/or mobile phone (inherent, and known in the art to have a transceiver and microprocessor)(P:0045),  the remote user device 26 controls a master control device 12 via an asset monitoring system with web-enabled functionality (i.e. an application server).  The web site may graphically display a job site inventory as well as the current status (progress of the user) and location of users and assets 14 (P:0045).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hudgens et al. with the viewing of the content of the user, a mobile phone having at least one microprocessor, and at least one transceiver, said mobile phone being in communication with said at least one application server to relay information to said at least one application server to indicate the progress of the user in order for the monitory system to track and view the location of the workers on the construction site and allow a manager of ..

8. 	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudgens et al. (US 7,298,258) in view of Gross (US 9,726,750) as applied to claim 1 above and in further view of Official Notice.
Regarding claim 6, the combination of Hudgens et al. and Gross differs from claim 6 of the present invention in that they do not explicit disclose the tracking system to track the location of the user comprises at least three cellular towers and at least one mobile cellular receiver, wherein the at least one cellular receiver is in communication with the system.  The examiner takes Official Notice that tracking system to track the location of the user comprises at least three cellular towers and at least one mobile cellular receiver, wherein the at least one cellular receiver is in communication with the system are known in the art to track an mobile cellular receiver via at least one method such as triangulation between multiple cell towers to determine the cellular receiver position.

9.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puzio et al. (US 2005/0110639)(applicants IDS) in view of  Hudgens et al. (US 7,298,258)
Regarding claim 17, Puzio et al. discloses a process for tracking  (monitoring) (P:0006 and P:0048) a user on a worksite (industrial area)(P:00012) to determine whether the user is authorized to work on a worksite   (P:0007)  comprising the following steps: confirming a level of authorization of a user (For example, a first user may have permission to use a first asset 14 within the defined area 17.  However, the first user may not have permission to remove the asset 14 from the defined area) (P:0036); setting forth different regions (define areas) on a worksite (P:0067) ; setting forth permissions for each region on the worksite (P:0007) ; tracking a location of each user on a worksite (P:0006-P:0007); 
information from one of the sensors 28 or from another device (not shown) at the construction site 12 such as a portable computer (col. 6 lines 37-47).  The new information replaces old information stored in the memory 44 (col. 6 lines 37-47).  For example, when a person receives new training or is permitted access to one or more of the sectors 14-22 once prohibited, this new information may be stored in the memory 44 (col. 6 lines 37-47).    As such, when the person enters a newly authorized sector 14-22, the newly stored information indicates the person now has the appropriate clearance (col. 6 lines 37-47).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Puzio et al. with presenting additional information to the user for training access to a region on a worksite in order to inform the user that he is authorized to enter a particular area since he completed the required training for that particular area, as taught by Hudgens et al.. 

Regarding claim 18, Puzio et al. discloses determining whether the user is authorized  (P:0007) to use a particular tool (asset)(P:0012).



Regarding claim 20, Puzio et al. discloses denying a user access to a particular location or use of particular tool if the user is not authorized to be in a particular area (P:0041).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                          July 30, 2021